Citation Nr: 1141070	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-22 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.

2.  Propriety of the reduction of the evaluation of thoracolumbar strain, from 40 percent to 20 percent disabling, effective December 1, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from October 1992 to May 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to a TDIU.  A notice of disagreement was filed in May 2007, a statement of the case was issued in March 2008, and a timely substantive appeal was received in June 2008.  The Veteran requested a Board hearing; however, withdrew such request in September 2009.

The propriety of the reduction of the evaluation of thoracolumbar strain, from 40 percent to 20 percent disabling, effective December 1, 2008, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected thoracolumbar strain, degenerative disc disease, cervical spine, right shoulder disability, right wrist disability, tinnitus, migraines, allergic rhinitis, hemorrhoids, and scar, right wrist, do not preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In August 2005, a VCAA letter was issued to the Veteran with regard to her claim for a TDIU.  The letter notified the Veteran of what information and evidence is needed to substantiate her claim, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In May 2006 correspondence which accompanied the May 2006 rating decision, the Veteran was given notice of the types of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's treatment records from Martin Army Community Hospital and the Tuskegee VA Medical Center (VAMC).  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In February 2006, the Veteran was afforded a VA examination to addresses the employability issue, and in May 2008 she underwent a VA examination pertaining to the spine and the employability issue is also addressed.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Collectively, such VA examination reports are sufficient to address the issue being addressed on appeal.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to entitlement to a TDIU.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for an extra-schedular disability when there is an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization).

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363. 

Service connection is in effect for thoracolumbar strain, rated 40 percent disabling from June 1, 2005 and 20 percent disabling from December 1, 2008; degenerative disc disease, cervical spine, rated 20 percent disabling; rotator cuff tendonitis, right shoulder, rated 10 percent disabling; right wrist, tenosynovitis, status post Dequervain's release, rated 10 percent disabling; tinnitus, rated 10 percent disabling; migraines, rated 10 percent disabling; allergic rhinitis, rated noncompensably disabling; hemorrhoids, rated noncompensably disabling; and, scar, right wrist, rated noncompensably disabling.  The combined evaluation was 70 percent prior to December 1, 2008 and 60 percent thereafter.  Thus, for the period June 1, 2005, to November 30, 2008, her service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and from December 1, 2008, her service-connected disabilities do not meet the percentage requirements of 38 C.F.R. § 4.16(a).

Thus, for the period prior to December 1, 2008, the question remains as to whether her disabilities render her unable to secure or follow a substantially gainful occupation, and from December 1, 2008, the issue is whether an extra-schedular rating is for consideration due to the Veteran's inability to secure or follow a substantially gainful occupation due to her service-connected disabilities.  38 C.F.R. § 4.16(a),(b).  

The Veteran was discharged from service on May 31, 2005.  During service, she reportedly worked in personnel in an administrative capacity.  Likewise, her DD Form 214 reflects that she was an administrative specialist.  

In a VA Form 21-8940 completed by the Veteran in July 2005, she reported her employment during service, but did not report any post-service employment.  She stated that her disability affected her full time on May 31, 2005.  

In February 2006, the Veteran underwent a VA examination.  It was noted that since service she had not worked.  She believes she cannot work because she cannot "sit and work."  She did not provide any specific diagnosis or any specific medical reason that she is not able to work.  She was in a motor vehicle accident in July 2004 and sustained minor injuries.  She did not identify any specific treatment she required immediately after the accident.  Since the accident, she believes that she has a "strain" throughout her spine.  She complained of neck and low back pain.  She can walk for 10 to 15 minutes but would not quantify how far she can walk.  She has had no recent physical therapy or injections.  She reported that her neck and back flares occur every day.  She is vague about what activity she can perform.  She says that "I do what I can."  She does not vacuum due to back and neck pain.  She believes that she "can't work on a computer" because of neck pain and back pain.  She drives a car every day.  She does light housework.  On physical examination, the examiner noted that the Veteran complained of pain occurring with any touch on any part of her body and the examiner was unable to perform meaningful passive range of motion of her shoulders, ankles, and feet, but the examiner sensed that she had normal passive range of motion.  Movements of her cervical spine were so exaggeratedly slow and so minimal that no meaningful assessment of degrees of range of motion could be made.  She forward flexed her lumbar spine 60 degrees and complained of pain but did not move any further.  Additional limitation of motion could not be assessed.  The examiner noted that she dressed and undressed and removed her wrist splints without assistance.  Neurological exam was incomplete but no deficits were identified.  The examiner diagnosed mild thoracolumbar strain; normal cervical spine per MRI and CT; mild chronic strain of right shoulder; normal range of motion of right wrist with tiny superficial scar; migraine headaches with no incapacitation and no restrictions on activities; no allergic rhinitis identified; single hemorrhoid treated with Preparation H as needed; and mild bilateral carpal tunnel syndrome treated with splinting.  The examiner opined that no medical condition was identified that would prevent employment.  

In May 2008, the Veteran underwent a VA examination to assess the severity of her thoracolumbar and cervical spine.  She reported pain in her neck and back all the time.  She reported employment at Fort Benning in administration/personnel.  She reported that her neck and back condition interferes with her work because she has to get up, walk around, and change positions quite frequently which slows down her work.  She also reported that she missed a lot of work because of her neck and back pain and spasm.  She reported that she has flare-ups of back pain at least two to three times per month lasting from one to two days resulting in her missing work, staying at home, taking pain medication, taking muscle relaxer and using a TENS unit which helps decrease the pain.  On physical examination, she had a slow but steady gait, a very stiffening gait.  She is very guarded of her neck and low back.  She had no muscle atrophy and a neurological examination was normal; however, her strength was slightly weakened to grade 4-5 bilaterally upper and lower.  X-rays were normal.  The examiner diagnosed cervical and lumbar strain.  

The examiner commented that diagnostic studies were unremarkable but the Veteran reported that she cannot tolerate any prolonged sitting, standing or walking.  She is currently employed in a sedentary position which requires frequent position changes but does not prevent her from working.  The examiner could see no objective evidence in support of her requiring unemployability.  She appeared to be in a lot of generalized pain and could benefit from better pain management to allow increased functionability.  In an addendum opinion, the examiner commented that the Veteran's movements to include turning her neck and any type of bending and twisting were extremely painful.  Throughout the exam she was unable to be still and had to change positions quite frequently every 5 minutes or so.  The examiner opined that the Veteran would have difficulty obtaining and maintaining any physical employment.  It is quite evident that she is unable to tolerate any lifting or any strenuous activity to include prolonged walking or to include any repetitive bending or lifting.  Her back condition causes her to not be able to sit or stand in any given position for greater than 5 or 10 minutes as evidenced by the exam, which would make it difficult for her doing any sedentary employment.  The examiner opined that based on her current medical condition she will have difficulty maintaining physical or sedentary employment.  

Based on a review of the entire evidence of record, to include the written statements of the Veteran with regard to her limitations and symptomatology related to her service-connected disabilities, the Board finds that while it is clear that the Veteran continues to suffer as a result of her service-connected disabilities, particularly thoracolumbar and cervical spine disabilities, the probative evidence is against a finding that she is unemployable due to her service-connected disabilities.  As detailed, at the time the Veteran filed her claim for a TDIU, she had recently been discharged from service in which she had been working in an administrative capacity.  The Board acknowledges that she was medically discharged from service due to chronic neck and low back pain and was assigned a 20 percent combined rating from the military.  However, upon VA examination in February 2006, which was conducted less than a year after her discharge from service, while the examiner acknowledged that she was not working, the examiner was unable to identify a medical condition which would prevent employment.  As detailed in the examination report, during musculoskeletal examination, she appeared be have exaggerated responses to touch and was not cooperative with all range of motion testing.  

Despite her initial assertions of unemployment, in her May 2007 notice of disagreement, she reported that she was employed 4 days a week as a financial aid technician and at the May 2008 VA examination she reported employment at Fort Benning in an administrative/personnel capacity.  The May 2008 VA examiner, who examined both her thoracolumbar spine and cervical spine, initially opined that while her sedentary position requires frequent position changes which is rendered difficult by the neck and back disabilities, she is not prevented from working.  The examiner specifically opined that there was no objective evidence in support of her requiring unemployability.  

The Board notes that the period following her discharge from service in which she reported unemployment and the period in which her disabilities met the 4.16(a) schedular criteria, the medical opinion, based on objective examination, was that there was no medical condition which prevented her employment.  Moreover, since in or about May 2007 (or likely prior to such date) she has been employed in an administrative/personnel capacity, which is the work she was doing prior to discharge from service.  The Board acknowledges the May 2008 VA examiner's opinion that her inability to sit or stand for greater than 5 or 10 minutes makes her sedentary employment more difficult, and that she may have difficulty maintaining sedentary employment, but the fact remains that she is still employed in an occupation for which she was experienced and qualified upon discharge from service.  Furthermore, the examiner's opinion that she would have difficulty maintaining sedentary employment appeared to be speaking to future problems, rather than her current state of employment.  The examiner specifically stated that she could benefit from better pain management to allow increased functionability.  Thus, while it is clear that the Veteran's thoracolumbar and cervical spine disabilities may affect her while she is at work, and while she may miss a few days per month due to flare-ups, the record does not support a finding that her service-connected disabilities preclude her from maintaining substantial and gainful employment.  

After reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities are of such severity as to preclude substantially gainful employment.  Following a full and thorough review of the evidence of record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities render her unemployable.  The evidence in not in a state of equipoise on that question.  As such, the Veteran's claim for a TDIU is denied.


ORDER

Entitlement to a TDIU is denied.


REMAND

In a September 2008 rating decision, the RO reduced the disability rating assigned to thoracolumbar strain from 40 percent to 20 percent, effective December 1, 2008.  The Veteran was notified of the rating action in late September 2008.  In early September 2009 correspondence which the Board will assume was received within one year of the September 2008 notice, the Veteran signified his notice of disagreement with regard to the propriety of the reduction.  Under the circumstances, a statement of the case needs to be issued with regard to the issue of propriety of the reduction of the evaluation of thoracolumbar strain, from 40 percent to 20 percent disabling, effective December 1, 2008.  Accordingly, this matter must be returned to the RO for appropriate consideration and issuance of a statement of the case with regard to such issue.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

With regard to the issue of propriety of the reduction of the evaluation of thoracolumbar strain, from 40 percent to 20 percent disabling, effective December 1, 2008, appropriate action should be taken pursuant to 38 C.F.R. § 19.26 in response to the September 2009 notice of disagreement, including issuance of an appropriate statement of the case, so the Veteran may have the opportunity to complete the appeal by filing a timely substantive appeal. 

The Veteran and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


